Citation Nr: 1623475	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965, May 1985 to September 1987, and November 1987 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in January 2012.  

In July 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart condition, hypertension, peripheral neuropathy of the right and left lower extremities and erectile dysfunction, to include as secondary to hypertension.  

By way of background, at his January 2012 videoconference hearing, the Veteran noted that he served on the USS Forrest Royal which he stated still had asbestos on it.  For the claimed issues on appeal, the Veteran was afforded a VA examination in August 2012 to determine if any of the claimed disorders manifested as a result of his period of active service, to specifically include exposure to asbestos.  In a May 2013 correspondence, the Veteran stated that while he believed that he was exposed to asbestos on the ships he served on and in naval facilities, that asbestos exposure did not contribute to his claimed disorders, but rather attributed his claimed disorders to his active duty service.  

Regarding the Veteran's claimed heart condition, a private treatment record dated in November 2011 shows an impression of chronic cardiomyopathy.  

At his January 2012 videoconference hearing, the Veteran testified that his claimed heart condition resulted in shortness of breath and rapid heartbeat while he prepared for physical readiness training in the late eighties and early nineties.  He noted that stress also caused problems with his heart.  

The Veteran was afforded a VA examination in August 2012.  The Veteran was diagnosed with coronary artery disease and supraventricular arrhythmia.  The VA examiner noted a review of the Veteran's record and that there was evidence which indicated that in March 2005, the Veteran underwent an ablated atrial fibrillation.  Private records also indicated that the Veteran underwent a coronary angiogram in 2010.  The VA examiner noted that the Veteran's echocardiogram was normal.  She stated that based on this evidence, the Veteran only had "successfully treated atrial fibrillation" and that no heart disease was present to identify whether there was any relation to asbestos exposure in the military.  She opined that it was less than likely that atrial fibrillation or any heart condition was related to military exposure as asbestos affects the respiratory system rather than cardiac.  The atrial fibrillation was due to an electrical circuitry malfunction in the heart, which had no relation to asbestos exposure.  

While the August 2012 VA examiner conducted an evaluation of the Veteran's claimed heart condition at the time, the examiner did not provide a nexus opinion regarding the diagnosed heart conditions during the pendency of the appeal and the Veteran's active duty service.  As such, the examination is not wholly sufficient for deciding this claim.  An opinion and supporting rationale as to whether the Veteran's diagnosed heart conditions are attributable to his periods of active duty is necessary.

Regarding the Veteran's claimed hypertension, a private treatment record dated in November 2011 shows an impression of benign hypertension.  

At the Veteran's January 2012 videoconference hearing, he testified that his claimed hypertension resulted in high blood pressure readings in the late eighties.  He noted that this occurred when he was put in pressure situations, to include active duty in the Persian Gulf.  
   
The Veteran was afforded a VA examination in August 2012.  The Veteran was diagnosed with hypertension.  The VA examiner opined that the Veteran's hypertension was less than likely related to any asbestos exposure in military service.  She noted that hypertension was a cardiovascular condition that was not affected by exposure to respiratory contaminants such as asbestos.  The Veteran also had multiple etiologies for his hypertension documented in private medical records including obesity and diabetes mellitus, type II.  Based on the laboratory values noted at the examination, the VA examiner stated that the Veteran's diabetes mellitus, type II had affected the kidneys causing diabetic nephropathy, another etiology of the Veteran's hypertension.  Also, hypertension was noted in the physicals while the Veteran was in the reserves and were not present during his time in active duty service.   

Based on this evidence, further medical inquiry is required.  Remand for an addendum opinion to address whether the Veteran's hypertension is related to his active periods of service is necessary. 

Regarding the Veteran's peripheral neuropathy of the right and left lower extremities, a private treatment note dated in January 2005 shows an assessment of peripheral neuropathy. 

At his January 2012 videoconference hearing, the Veteran indicated that it felt like needles were in the bottom of his feet and ankles and calves while in service.  He stated that while aboard ships, there was constant pounding on steel decks and excessive vibrations due to the equipment.  

The Veteran was afforded a VA examination in August 2012.  The Veteran was diagnosed with bilateral sensory peripheral neuropathy related to diabetes mellitus, type II, of the lower extremities.  The VA examiner opined that the Veteran's peripheral neuropathy was in no way related to any asbestos exposure in the military.  The peripheral sensory neuropathy of the bilateral lower extremities was related to the Veteran's diabetes mellitus, type II.  The rationale was that the sensory deficit in the bilateral lower extremities was clinically in typical "stocking" pattern common in diabetes mellitus, type II.  The exposure to asbestos was less than likely a factor in this neuropathy.  

In a May 2013 correspondence, the Veteran stated that he wore "ill fitting" shoes and boots while in service.  He stated that he worked and stood for long periods of time on steel decks and concrete floors and had to move items that could put pressure on the feet, knees and legs.  

Here, the Board finds that an opinion and supporting rationale as to whether the Veteran's current peripheral neuropathy is attributable to his periods of active duty is necessary to properly adjudicate the Veteran's claim.  The examiner must also consider and address the Veteran's account of in-service trauma and post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Regarding the Veteran's claim for erectile dysfunction, to include as secondary to hypertension, the Veteran does not assert and the record does not reflect that his erectile dysfunction first manifested during service.  The Veteran claims that his erectile dysfunction is secondary to his claimed hypertension disorder.  The theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.  This issue is inextricably intertwined with the issue of entitlement to service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board must defer adjudication of the erectile dysfunction claim pending resolution of the inextricably intertwined hypertension disorder issue.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's file to be returned to the examiner who conducted the August 2012 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  

Accordingly, the examiner is asked to review the relevant information in the record, to include the January 2012 videoconference transcript, the August 2012 VA examination report and May 2013 correspondence from the Veteran.

Based on this review, the examiner is asked to specifically address the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any heart condition diagnosed during the pendency of the appeal is related to service or any incident of service, had its onset during service or is otherwise causally related to service. 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension disability is related to service or any incident of service, had its onset during service or is otherwise causally related to service. 

c. Whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy of the right and left lower extremities is related to service or any incident of service, had its onset during service or is otherwise causally related to service. 

All opinions must be supported by a fully articulated rationale.

2.  If service connection is granted for hypertension, schedule the Veteran for a VA examination to determine the nature and etiology of an erectile dysfunction.  The examiner is to provide an opinion regarding whether a disorder found is secondary to his hypertension.  Any indicated tests and studies should be completed.  The entire electronic files claims file must be reviewed by examiner.

Following an examination of the Veteran and a review of the claims file, the examiner must determine whether it is at least as likely as not that an erectile dysfunction was caused or permanently aggravated by the service-connected hypertension. 

The term "aggravated" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms. 

A complete rationale must be provided for any opinion reached.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




